
	
		I
		112th CONGRESS
		1st Session
		H. R. 490
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Heinrich
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To modify the boundaries of Cibola National Forest in the
		  State of New Mexico, to transfer certain Bureau of Land Management land for
		  inclusion in the Manzano Mountain Wilderness, and for other
		  purposes.
	
	
		1.Boundary expansion and
			 transfer of administrative jurisdiction, Manzano Mountain Wilderness, Cibola
			 National Forest, New Mexico
			(a)Boundary
			 expansionThe boundaries of
			 Cibola National Forest, located in the State of New Mexico, are hereby modified
			 to include the land depicted for such inclusion on the Bureau of Land
			 Management map entitled Manzano Wilderness Study Area, dated
			 August 31, 2009.
			(b)Availability and
			 correction of mapThe map referred to in subsection (a) shall be
			 on file and available for public inspection in the appropriate offices of the
			 Forest Service. The Chief of the Forest Service is authorized to make technical
			 and clerical corrections to the map.
			(c)Transfer of
			 jurisdictionAdministrative
			 jurisdiction over any land under the jurisdiction of the Secretary of the
			 Interior that is depicted on the map referred to in subsection (a) is hereby
			 transferred to the Secretary of Agriculture, and such lands shall be subject to
			 the laws and regulations pertaining to the National Forest System.
			(d) Manzano
			 mountain wilderness addition
				(1)DesignationThe land depicted as the Manzano Wilderness
			 Study Area on the map referred to in subsection (a)—
					(A)is hereby designated as wilderness;
			 and
					(B)is added to the Manzano Mountain Wilderness
			 designated by section 2(f) of the Endangered American Wilderness Act of 1978
			 (Public Law 95–237; 92 Stat. 42; 16 U.S.C. 1132 note).
					(2)AdministrationThe lands designated as wilderness in
			 paragraph (1) shall be administered by the Secretary of Agriculture in
			 accordance with Wilderness Act (16 U.S.C. 1131 et seq.), except that any
			 reference in the Wilderness Act to the effective date of such Act shall be
			 considered to be a reference to the date of enactment of this Act.
				(e)Relation to land
			 and water conservation fund actFor purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the
			 Cibola National Forest, as modified by subsection (a), shall be considered to
			 be boundaries of the Cibola National Forest as of January 1, 1965.
			
